This opinion is subject to administrative correction before final disposition.




                                 Before
                   GASTON, DEERWESTER, and MYERS
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                          Travis M. QUINN
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 202100324

                          _________________________

                           Decided: 28 March 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                       Andrea C. Goode (arraignment)
                          Stephen F. Keane (trial)

   Sentence adjudged 31 August 2021 by a general court-martial convened
   at Marine Corps Base Camp Pendleton, California, consisting of a mil-
   itary judge sitting alone. Sentence in the Entry of Judgment: reduction
   to E-1, confinement for 20 months, 1 and a dishonorable discharge.

                            For Appellant:
                    Commander Kyle Kneese, JAGC, USN




   1 The convening authority suspended 4 months of the adjudged confinement as a
matter of clemency in accordance with the recommendation of the military judge.
                  United States v. Quinn, NMCCA No. 202100324
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2